DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 09/26/2022.
The Amendments to Claims 21 and 29, filed 09/26/2022, are acknowledged.
The Cancellation of Claims 1-20, filed 09/26/2022, are acknowledged.
The amendment to the claims filed on 09/26/2022 does not comply with the requirements of 37 CFR 1.121(c) because failure to provide a complete listing of all claims.  Claims, filed 09/26/2022, only list Claims 1-31 rather than Claims 1-40. The Examiner is unsure if Claims 32-40 are amended, cancelled, or previously presented.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 09/26/2022 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. Applicant does not clarify or differentiate the present invention over the prior art.  Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiderman et al. (2014/0320817), hereinafter Kiderman in view of Hirata Yutaka (KR 20110060932), hereinafter Yutaka.
Regarding claims 21 and 29, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject comprising the steps of: providing a system for assessing at least one pair of the semicircular canals of the subject including a head mounted VOG system (10, VOG system) with head tracking sensors (head-mounted sensors) (paragraphs 0047, 0049, and 0059); placing a head mounted VOG system (10, VOG system) with head tracking sensors (18, head position sensors) on the subject whereby the VOG system tracks and records eye movement from the subject (paragraphs 0040, 0042, 0047, and 0073); calibrating the head tracking sensor (18, head position sensors) of the head mounted VOG system (10, VOG system) to the orientation of the subjects canals (paragraph 0058), whereby a transformation matrix can be used to transform movement data to the specific canals (paragraphs 0044-0045); generating at least one head impulse for the subject comprising manual rotation about a specific axis (paragraph 0048); and recording eye movements and head movements by the head mounted VOG system with head tracking sensors (paragraphs 0040, 0042, and 0047).  Further in claim 29, C) placing the patient in proper orientation to align either the horizontal, RALP or LARP canals in an earth-horizontal plane (paragraphs 0040-0041 and 0087); G) assessing of all six semicircular canals of the subject with the recording of the eye movements and head movements by the head mounted VOG system with head tracking sensors (paragraphs 0040 and 0043-0044). Further regarding 29, Kiderman discloses semicircular canals of the subject (paragraph 0047 disclose rotation of the eye).
Kiderman does not disclose evaluating the vestibule-ocular reflex of the subject based upon the recorded eye movements and head movements of the subject.
Yutaka discloses evaluating the vestibule-ocular reflex of the subject based upon the recorded eye movements and head movements of the subject (ABS discloses vestibule-ocular reflex is detected by a sleepiness sign detection unit 15 from the ideal eye movement angular velocity and the eye-rotation angular velocity).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kiderman with the vestibule-ocular reflex of Yuraka for the purpose of determining a sign of sleepiness of a vehicle or machine operator.
Regarding claim 22, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the VOG system is operating at least at 250 FPS (paragraph 0076).
Regarding claim 23, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the head tracking sensors of the VOG system are 6 degrees of freedom sensors. (paragraph 0058 discloses the sensor 18 is preferably a six degree of freedom sensor).
Regarding claim 24, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including a calibration laser installed on the VOG system (paragraph 0058 discloses system 10 includes onboard controls 14 for controlling the cameras 12 and illumination sources 14 and other items such as a calibration laser or onboard stimulus).
Regarding claim 25, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, including the step of assessing of at least the vertical semicircular canals of the subject with the recording of the eye movements and head movements by the head mounted VOG system with head tracking sensors (paragraphs 0040 and 0043-0044).
Regarding claim 26, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, including the step of assessing of all six semicircular canals of the subject with the recording of the eye movements and head movements by the head mounted VOG system with head tracking sensors (paragraphs 0040 and 0043-0044).
Regarding claim 27, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including the step of placing the patient in proper orientation to align either the RALP or LARP canals in an earth-horizontal plane (CH robotics) (paragraphs 0040-0041, 0058, 0087, and 0099).
Regarding claim 28, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the step of placing the patient in proper orientation to align either the RALP or LARP canals in an earth-horizontal plane includes using of a head mounted goggle laser (CH robotics) (paragraphs 0040-0041, 0058, 0087).
Regarding claim 30, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including the step of calibrating the head tracking sensor of the head mounted VOG system to the orientation of the subjects canals whereby a transformation matrix can be used to transform movement data to the specific canals (paragraphs 0044-0045).
Regarding claim 31, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the VOG system is operating at least at 250 FPS (paragraph 0076) and wherein the head tracking sensors of the VOG system are 6 degrees of freedom sensors (paragraph 0058 discloses the sensor 18 is preferably a six degree of freedom sensor).
Regarding claim 32, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including a display (22, display) of a positioning guide on a control computer visible to the clinician to assist in placing the patient in proper orientation (paragraphs 0059-0060).
Regarding claim 33, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including a display of reference circles (fixation targets) within the positioning guide representative of the position of select canals (paragraphs 0059-0060).
Regarding claim 34, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including verification that the head impulse for the subject via manual movement is maintained in a proper plane (paragraphs 0044 and 0047-0048).
Regarding claim 35, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the testing is utilized in the assessment of patients with disequilibrium and/or dizziness (paragraph 0134 discloses for patients with CNS disorder; which limits the ability to function).
Regarding claim 36, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including a display of a positioning guide on a control computer visible to the clinician to assist in placing the patient in proper orientation (paragraphs 0044 and 0047-0048).
Regarding claim 37, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including a display of reference circles within the positioning guide representative of the position of select canals (paragraphs 0058-0060).
Regarding claim 38, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including verification that the head impulse for the subject via manual movement is maintained in a proper plane (paragraphs 0044 and 0047-0048).
Regarding claim 39, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, wherein the testing is utilized in the assessment of patients with disequilibrium and/or dizziness (paragraph 0134 discloses for patients with CNS disorder; which limits the ability to function).
Regarding claim 40, Kiderman, discloses, in figures 2-4, a method for head impulse testing of a subject, further including the step of placing the patient in proper orientation to isolate a canal (paragraph 0055).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872